

115 SRES 733 IS: Calling on the Government of Cameroon, armed separatist groups, and all citizens to respect human rights and adopt nonviolent approaches to conflict resolution.
U.S. Senate
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 733IN THE SENATE OF THE UNITED STATESDecember 19, 2018Mr. Cardin (for himself, Mr. Young, Mr. Van Hollen, Mr. Coons, Mr. Markey, Mr. Booker, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCalling on the Government of Cameroon, armed separatist groups, and all citizens to respect human
			 rights and adopt nonviolent approaches to conflict resolution.
	
 Whereas the Government of Cameroon has repeatedly restricted freedoms of expression nationwide by shutting down the internet, harassing and detaining journalists, refusing licenses to independent media, and intensifying political attacks against the independent press;
 Whereas, following Cameroon’s October 7, 2018, elections, the African Union Election Observation Mission stated that the current framework needs to be strengthened in order to safeguard the democratic principles of separation of powers, fairness, and independence and impartiality, which the Department of State echoed, emphasizing the need to respect the rule of law, resolve peacefully any disputes through established legal channels, and avoid hate speech.
 Whereas Anglophone Cameroonians have long felt marginalized by official actions and policies of the Government of Cameroon;
 Whereas, beginning in late 2016, protests organized by lawyers, teachers, and students were violently repressed by the Government of Cameroon, leading to numerous deaths and imprisonments, including journalists and lawyers;
 Whereas, in January 2017, the Government of Cameroon ordered the suspension of Internet services in the Northwest and Southwest regions of Cameroon, the suspension lasting for 93 days and having a major, debilitating effect on the economy, educational institutions, freedom of expression, and social communication of the region's residents;
 Whereas the conflict escalated in late September and early October 2017, when Cameroonian security forces brutally cracked down on unarmed civilians peacefully demonstrating, resulting in at least 20 people dying and leaving over 100 injured;
 Whereas, in 2017, armed separatist groups launched a campaign to pressure school officials in the Anglophone region to go on strike as part of a boycott against the Government of Cameroon, and began burning school buildings and threatening education officials with violence if they did not comply with a boycott of schools in the Anglophone regions;
 Whereas human rights monitors have documented armed groups killing traditional leaders and targeting civilians who are perceived to be supporting or working with the Government of Cameroon, and reports indicate that armed militants have killed Cameroonian security force personnel;
 Whereas numerous credible reports from human rights monitors, including the United Nations High Commissioner for Human Rights, have documented the excessive use of force by Government of Cameroon security forces against Cameroonians living in the Anglophone regions, including the burning of villages, the use of live ammunition against protestors, arbitrary arrest and detention, torture, and sexual abuse;
 Whereas the Department of State has expressed serious concern over the Government of Cameroon's use of force to restrict free expression, and the use of violence against individuals protesting the Government's policies in the Anglophone regions;
 Whereas both the Government of Cameroon security forces and armed groups have been documented targeting and brutally killing civilians in the Anglophone regions, including women and children;
 Whereas United States citizen Charles Wesco was senselessly killed near the town of Bamenda, Cameroon, on October 30, 2018, after being caught in what the Department of State has characterized as cross fire;
 Whereas the United Nations Office for the Coordination of Humanitarian Affairs stated in November 2018 that at least 437,000 people were internally displaced in areas affected by the Anglophone conflict;
 Whereas the Office of the United Nations High Commissioner for Refugees reported that it had registered more than 29,000 Cameroonian refugees from the Anglophone regions in Nigeria as of late October 2018;
 Whereas 47 Anglophone activists were forcibly returned from Nigerian custody to Cameroonian authorities, despite many having reportedly submitted asylum claims in Nigeria; and
 Whereas 10 of the 47 individuals forcibly returned from Nigeria now face charges punishable by the death penalty, while the other 37 reportedly remain in detention without charge: Now, therefore, be it
	
 That the Senate— (1)urges all parties to the conflict in Cameroon, including political opposition groups, to–
 (A)agree to an immediate ceasefire; (B)allow for unfettered humanitarian assistance;
 (C)exercise restraint and ensure that protests remain peaceful; and (D)engage in inclusive dialogue with civil society to get to a political solution that respects the rights and freedoms of the people of Cameroon;
 (2)strongly condemns the abuses committed by the Government of Cameroon, security forces, and armed separatist groups in the Anglophone regions, including extrajudicial killings and detentions, the use of force against nonviolent civilians and protestors, and violations of the freedoms of press, expression, and assembly;
 (3)affirms that the United States Government continues to hold the Government of Cameroon responsible for upholding the rights of all citizens, regardless of political views or beliefs or the regions in which they reside;
 (4)urges the Government of Cameroon to— (A)initiate a credible, inclusive, good, and full faith effort to work with religious and community leaders in the Anglophone region to engage in meaningful dialogue and address grievances and seek nonviolent solutions to resolve the conflict, including possibly involving an independent mediator in such negotiations;
 (B)respect the fundamental rights of all Cameroonian citizens, including political activists and journalists;
 (C)ensure that any security operations are conducted in accordance with international human rights standards, including efforts to ensure security forces only use force under appropriate circumstances;
 (D)investigate all allegations of human rights violations committed in the Anglophone regions and take the necessary measures to prevent arbitrary detention, torture, enforced disappearances, deaths in custody, and inhumane prison conditions;
 (E)to promote the rule of law through more transparent accountability mechanisms; (F)promptly charge or release all those detained in the context of the Anglophone crisis, including all Anglophone activists arrested in Nigeria, and ensure that any future detainees are treated with due process, in accordance with Cameroon's penal code and international human rights norms;
 (G)ensure that detainees are treated fairly and humanely, with proper judicial proceedings, including a registry of those detained by the Cameroonian security forces, and with full access to legal resources;
 (H)release human rights defenders, civil society activists, political prisoners, journalists, trade unionists, teachers, and any other citizens who have been arbitrarily arrested and detained without trial or charge; and
 (I)work with United States law enforcement to thoroughly investigate and prosecute Charles Wesco’s murder; and
 (5)urges the separatist groups in Anglophone areas to— (A)engage with government officials to peacefully express grievances and credibly engage in nonviolent efforts to resolve the conflict;
 (B)immediately stop committing human rights abuses, including killings of civilians, torture, kidnapping, and extortion;
 (C)end the school boycott and immediately cease attacks on schools, teachers, and education officials, and allow for the safe return of all students to class; and
 (D)immediately release all civilians illegally detained or kidnapped.